        Case 2:18-cr-00240-MMB Document 55 Filed 04/21/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  UNITED STATES OF AMERICA                :
                                          :
            v.                            :        CRIMINAL NO. 18-240-02
                                          :
  BRIDGETTE GREEN                         :


                                       ORDER

      AND NOW, this 21st day of April              , 2020, upon consideration of the

Government’s Motion for Extension of Time to File an Answer to Defendant’s Motion

for Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), it is hereby

ORDERED that the government’s motion is GRANTED, and the government shall file

its response by May 4, 2020.

                                         BY THE COURT:

                                              /s/ Michael M. Baylson

                                          ___________________________________
                                         HONORABLE MICHAEL M. BAYLSON
                                         Judge, United States District Court
